Name: Council Decision of 29 April 1997 extending common position 96/635/CFSP on Burma/Myanmar
 Type: Decision
 Subject Matter: Asia and Oceania; NA;  European construction;  political framework;  international affairs;  rights and freedoms
 Date Published: 1997-05-12

 Avis juridique important|31997D0290Council Decision of 29 April 1997 extending common position 96/635/CFSP on Burma/Myanmar Official Journal L 120 , 12/05/1997 P. 0004 - 0004COUNCIL DECISION of 29 April 1997 extending common position 96/635/CFSP on Burma/Myanmar (97/290/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,HAS DECIDED AS FOLLOWS:1. Common position 96/635/CFSP of 28 October 1996 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on Burma/Myanmar (1), is hereby extended for a further renewable period of six months, in view of the considerations mentioned in point 6 thereof.2. This Decision shall be published in the Official Journal.Done at Luxembourg, 29 April 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 287 vom 8. 11. 1996, S. 1.